TERRANCE STINSON,
DECISION AND ORDER
Movant, Civil Case
No. 6:16-cv-06323_mar
-vs-

UNITED STATES oF AMERICA, Criminal Case

No. 6:01-cr-06087_Map
Respondent.

S. Ct, 2551 (2015). In the Supplementa] 8 2255 Motion,

Ct. 2319, 2336 (2019) ,

On August 26, 2003, Stinson was Convicted Of, inter
alia,* one count of violating 18 U.S.C. § 924(c) for
carrying a firearm in furtherance of a “crime of
violence.” Specifically, Count 5 charged Stinson with
carrying a firearm in furtherance of conspiracy to affect
commerce by robbery, in violation of 18 U.S.C. § 1951,
the Hobbs Act.

In Davis, the Supreme Court struck the residual
clause of 18 U.S.C. 8 924(c) as “unconstitutionally
vague.” 139 S. Ct. at 2336. In the absence of the now-
stricken residual clause, for an offense to qualify as a
“crime of violence,” it must fit into 18 U.S.C. §&
924(c)’s force clause, meaning it must have “as an
element the use, attempted use, or threatened use of
physical force against the person or property of
another.” 18 U.S.C. § 924(c) (3) (A). However, the “United
States Solicitor General has conceded that conspiracy to
commit Hobbs Act robbery does not meet the requirements

of the force clause: ‘A Hobbs Act conspiracy need not []

 

1

Stinson was also convicted of conspiracy to possess with the
intent to distribute and to distribute 50 grams or more of cocaine
base (Count 1); unlawfully carrying a firearm in furtherance of a
drug trafficking crime (Count 2}; and conspiracy to commit Hobbs
Act robbery {Count 4). See Judgment (Docket No. 302).

-32-
lead to the commission of the planned robbery, and thus
such a conspiracy does not “ha[ve] as an element the use,
attempted use, or threatened use of physical force
against the person or property of another,” so as to
qualify as a “crime of violence” under 18 U.S.C.
924(c) (3) (A).”'” Docket No. 580, p. 3 (quoting United
States v. Davis, Brief for the United States, 2019 WL
629976, at *50 (citation omitted in original; brackets in
original); other citations omitted). Post-Davis, Stinson
argues, conspiracy to commit Hobbs Act robbery cannot
qualify as a “crime of violence” under the residual
clause. Docket No. 580, p. 3. In addition, because this
offense does not contain a necessary element of violent
physical force, it also fails to qualify as a “crime of
violence” under the statute’s force clause. Id.
Therefore, Stinson, argues, the “crime of violence”
element of the 18 U.S.C. § 924{c) conviction cannot be
satisfied and Stinson’s conviction must be vacated. Id.

The Government has filed a Response (Docket No. 583)
indicating its agreement with Stinson that, in light of

Davis, his conviction under 18 U.S.C. § 924(c) (Count 5)

-3-
must be vacated since the predicate offense is conspiracy
to commit Hobbs Act robbery. The Government joins
Stinson’s request for a full resentencing hearing.

The Court agrees that Stinson’s conviction and
sentence on Count 5 violate Due Process and that he is
entitled to relief under 28 U.S.C. § 2255(b) in the form
of a resentencing hearing to be held as scon as
practicable. Accordingly, the Court grants Stinson’s
Supplemental § 2255 Motion (Docket No. 580) and § 2255
Motion (Docket No. 557); vacates the judgment of
conviction on Count 5; and remands the case for
resentencing before the original sentencing judge, United
States District Judge Charles J. Siragusa.

SO ORDERED.

: ‘ a
HONORABLE MICHAEL A. TELESCA
United States District Judge

DATED: November 2° , 2019
Rochester, New York
